Citation Nr: 1456660	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA nonservice-connected (NSC) pension benefits in the amount of $1368.


REPRESENTATION

Veteran represented by:	Rex Burgess, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 decision of the abovementioned Department of Veterans Affairs (VA) Pension Management Center (PMC).

In November 2014, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Acting Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of an overpayment in the amount of $1368.

2.  Recovery of the overpayment of $1368 from the Veteran is not against equity and good conscience.

CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of VA nonservice-connected compensation benefits in the amount of $1368 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the Veteran was apprised of the reasons for the overpayment and resultant debt to VA, and given opportunity to present evidence and argument as to why repayment of the overage should be waived by VA.  The Board concludes that the requirements for the fair development of the appeal have been met in this case.  38 C.F.R. § 1.911(c).

Waiver of Recovery of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she was not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, DIC, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) fault of the debtor - where actions of the debtor contribute to the creation of the debt; (2) balancing of faults - weighing fault of the debtor against VA fault; (3) undue hardship - whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In this case, as part of a claim for NSC pension benefits, the Veteran submitted a VA Form 21-527, Income-Net Worth and Employment Statement in December 2008.  On this form, the Veteran reported $1800 monthly social security income for himself and $800 monthly work income for his wife.  Benefits were granted by a January 2009 rating decision from the RO in Detroit, Michigan, with an effective date in December 2008.  

In January 2010, the Veteran completed an Eligibility Verification Report (EVR) form, and reported a monthly social security income of $1950 for himself, plus a monthly income for his wife of $1184, the source of which was not specified but was later noted to be her work income.  In addition, the Veteran stated that there were no changes to his income in the year 2009.

Using these new figures, VA determined that the Veteran was no longer eligible for NSC pension and notified him of this determination via a March 2010 letter.  Because the Veteran was eligible for service-connected disability benefits in a lower amount, the Veteran's monthly payments were reduced from $491 to $339.  Furthermore, because the Veteran had indicated that he and his wife's income had not changed over 2009, VA proposed a finding that the Veteran had been ineligible for the pension since it was granted effective December 2008.  The Veteran was asked to provide more specific information if the figures provided in the EVR did not represent monthly income for the entire pension period.  The Veteran has not done so.  

The PMC finalized this decision in July 2010, and the Veteran requested waiver.  However, in April 2010, the Regional Office (RO) in Detroit, Michigan, granted service connection for peripheral neuropathy of the left lower extremity, increasing the Veteran's combined service-connected rating to 30 percent effective September 2009.  Thus, since September 2009, the Veteran was eligible for monthly service-connected disability benefits of $517, a higher amount than his NSC pension benefits.  As such, the only period in which any overpayment occurred is in the 9 months from December 2008 to August 2009.  

The PMC denied the Veteran's request for a waiver in September 2010, and recoupment of the Veteran's debt began in October 2010.  

The Veteran contends in his September 2010 notice of disagreement that his debt was already recouped in June 2010, and VA is recouping the debt twice.  Specifically, as explained in his July 2010 waiver request, the Veteran states that he was notified by a VA representative in June 2010 that any debt owed based on the difference between his NSC pension and his service connection award was taken out of his retroactive payment in June 2010.  As made clear in his February 2011 substantive appeal, the Veteran does not dispute the original debt, but rather seeks waiver on the grounds that the debt had already been paid.

The Board finds that the Veteran is conflating two different issues.  The April 2010 rating decision, as processed in June 2010, increased the Veteran's combined rating for service connection benefits, which led to a monthly increase in benefits from $339 to $517, including retroactive benefits for the 9 months from September 2009 to May 2010.  Thus, had the Veteran only been receiving service connection benefits, he would have been entitled to $178 in monthly retroactive increase for 9 months; a total of $1602 in retroactive benefits.  However, the Veteran was in fact receiving NSC pension benefits for 7 of the 9 months.  The retroactive increase from September 2009 to March 2010 is therefore from $491 to $517, a difference of $26 per month.  The Veteran was entitled to retroactive pay of $26 per month for 7 months, and $178 per month for 2 months, for a total of $538.  The record reflects that the Veteran was in fact paid retroactive benefits of $538 in June 2010, not the $1602 that the Veteran was expecting.  It is this difference that the VA representative was attempting to explain to the Veteran.

The retroactive benefit payment was offset by NSC pension benefits paid to the Veteran from September 2009 to March 2010.  Wholly different from that is the debt incurred by the Veteran due to NSC pension benefits paid to the Veteran from December 2008 to August 2010.  During these 9 months, the Veteran was paid monthly NSC benefits of $491, despite being entitled only to monthly service connected disability benefits of $339.  This difference of $152 over 9 months totals $1368, the amount at issue on this appeal.  The VA representative who spoke with the Veteran in June 2010 was likely unaware of this debt, as it had at the time only been proposed and not finalized.

The Board finds that waiver is not warranted in this case.  Although the Board finds that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran, the Board further finds that the recovery of the overpayment from the Veteran was not against equity and good conscience.  The debt was initially created when the Veteran did not fully report his income from December 2008 to December 2009 until January 2010.  The debt was thus the result of the Veteran's inaction, and not the fault of VA.  The debt has been recovered, and there is no evidence on the record that the recovery caused any undue hardship for the Veteran.  There is no indication that withholding from the Veteran's service-connected disability payments nullified their purpose.  Because the Veteran was not entitled to NSC pension benefits, failure to recover the overpayment would result in unjust enrichment to the Veteran.  Finally, there is no indication that reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation on behalf of the Veteran.  For these reasons, the Board concludes that the recovery of the overpayment from the Veteran was not against equity and good conscience, and waiver of recovery not warranted and must be denied.


ORDER

The request for entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $1368 is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


